Citation Nr: 0524264	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  98-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for muscle contraction 
headaches.

2.  Entitlement to service connection for a disability 
manifested by joint pain.  

3.  Entitlement to a compensable disability evaluation for 
status post perforation of the left tympanic membrane.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a left foot 
disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a stomach 
disability.

9.  Entitlement to service connection for a psychiatric 
disorder.


10.  Entitlement to non-service-connected pension benefits.

11.  Entitlement to a total disability evaluation based on 
individual unemployability.

12.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service from January 
1970 to January 1973 and from June 1975 to July 1978.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In November 1998, the veteran had a 
personal hearing with the undersigned Judge from the Board 
sitting in Washington DC. 

In a July 1999 decision, the Board denied the veteran's 
claims for entitlement to service connection for headaches 
and joint pain.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In a November 2000 Order, the CAVC vacated and 
remanded the Board's July 1999 decision and remanded the 
veteran's claims for entitlement to service connection for 
headaches and joint pain for action consistent the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002 & Supp. 2005).

The Board further developed the veteran's claims in March 
2002 in order to identify treatment providers, to obtain two 
VA examination reports, and to request VA outpatient 
treatment records as well as records from the Social Security 
Administration (SSA).  In June 2003, the Board remanded the 
veteran's claims for action consistent with the VCAA as well 
as Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Finally, in October 2003, 
the Board again remanded the veteran's claims under 38 C.F.R. 
§ 3.159(e) to instruct the RO to notify the veteran 
concerning responses received after requesting records from 
private treatment providers.  In a May 2005 letter, the RO 
informed the veteran about responses received from designated 
private treatment providers as required under 38 C.F.R. 
§ 3.159(e).  The appeal has been returned to the Board for 
further appellate action.

The issues, other than the first two, listed above are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  Muscle contraction headaches of unspecified etiology are 
first shown more than one year after the veteran's separation 
from service, and are not shown to be related to events 
incurred during active service.

3.  Muscle contraction headaches are not related to any 
service-connected disability.

4.  A disability manifested by joint pain of unspecified 
etiology is first shown more than one year after the 
veteran's separation from service, and is not shown to be 
related to events incurred during active service.

5.  A disability manifested by joint pain is not related to 
any service-connected disability.


CONCLUSIONS OF LAW

1.  Muscle contraction headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Muscle contraction headaches are not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2004).

3.  A disability manifested by joint pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  A disability manifested by joint pain is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  However, neither of the 
veteran's claimed disabilities fall under the conditions that 
involve presumptive service connection.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2004).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  
Evidence of record indicates that the veteran was injured 
during active service when shrapnel perforated his ear after 
a jack collapsed while he was changing a tire.  The veteran 
is currently rated as noncompensable (zero percent) for 
status post perforation of the left tympanic membrane 
secondary to metallic foreign body under Diagnostic Code 
6211.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claims, the 
Board acknowledges his multiple statements to the effect that 
he suffers from current residuals of headaches and joint pain 
due to events during active service or as secondary to his 
service-connected ear disability.  His opinion alone, 
however, cannot meet the burden imposed by 38 C.F.R. §§ 
3.303, 3.307, 3.309, and 3.310 with respect to the 
relationship between events during service, his service-
connected ear disability, and his current complaints of 
headaches as well as joint pain.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Rather, his statements qualify as lay 
evidence, which is considered competent if it is provided by 
a person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).



Entitlement to Service Connection for Muscle Contraction 
Headaches

The veteran contends that he currently suffers from headaches 
directly related to events incurred during active service or 
as secondary to his service-connected ear disability.  After 
a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim of entitlement to service connection for muscle 
contraction headaches on a direct and secondary basis must 
fail.

Service medical records do not reflect that the veteran 
suffered from a chronic headache condition while in service.  
VA as well as private treatment records dated from 1987 to 
2005 showed complaints of headaches in the temporal region as 
well as blurred vision.  A December 1997 VA examination 
report noted that the veteran had a normal neurological 
examination with complaints that sounded like muscle 
contraction headaches of minor to moderate severity.  In a 
March 2003 VA examination report, it was noted that the 
veteran suffered from tension type headaches with analgesic 
rebound headaches.  In addition, the examiner indicated that 
the veteran's claims file had been reviewed and opined, 
"There does not appear to be adequate documentation of 
headache problems in the records to support a connection with 
his service time".  Further, none of the competent medical 
evidence of record showed that the veteran's claim headache 
disability was proximately due to or the result of any 
service-connected disability.

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current headache disability, his active service, and his 
service-connected ear disability, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  The Board finds that since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  
Consequently, the veteran's claim of entitlement to service 
connection for muscle contraction headaches, claimed as due 
to events incurred in service or as secondary to a service-
connected ear disability, is not warranted.



Entitlement to Service Connection for a Disability Manifested 
by Joint Pain  

The veteran contends that he currently suffers from joint 
pain directly related to events incurred during active 
service or as secondary to his service-connected ear 
disability.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claim of entitlement to service connection for a 
disability manifested by joint pain on a direct and secondary 
basis must fail.

Service medical records do not reflect that the veteran 
suffered from a chronic disability manifested by joint pain 
while in service.  VA as well as private treatment records 
dated from 1987 to 2005 showed complaints of joint pain.  VA 
treatment records indicate that the veteran was treated in 
the rheumatology clinic for multiple musculoskeletal 
complaints with a diagnosis of fibromyalgia and myofascial 
pain.  A December 1997 VA examination report noted that the 
veteran complained of joint pain.  The examiner further 
detailed that he could not find any objective evidence of 
organic pathology concerning the veteran's joints that could 
be deemed as attributable to active military service.  
Private treatment records dated in November 2001 show that 
the veteran suffered from multiple injuries to his wrist, 
ankles, lower back, and neck after falling from a roof to a 
landing.  A March 2003 VA examination report listed 
impressions of cervical disc disease with early degenerative 
joint disease, degenerative disc disease of the lower back 
with muscle spasm, and left shoulder pain consistent with 
bursitis or possibly related to his primary diagnosis of 
fibromyalgia and myofascial pain.  However, the examiner 
indicated that the veteran's claims file had been reviewed 
and clearly opined that there was "no association between 
present musculoskeletal complaints and any identifiable 
musculoskeletal complaints which in service".  Further, the 
examiner stated that he did not see an association between 
the veteran's service-connected ear disability and his 
present joint complaints.

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current disability manifested by joint pain, his active 
service, and his service-connected ear disability, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The Board finds that since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, the veteran's claim of 
entitlement to service connection for a disability manifested 
by joint pain, claimed as due to events incurred in service 
or as secondary to a service-connected ear disability, is not 
warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements have been fulfilled concerning the veteran's 
claims for entitlement to service connection for headaches 
and a disability manifested by joint pain.  With regard to 
requirement (1), above, the RO sent the veteran VCAA notice 
letters in July 2003 and May 2004 which informed him of the 
evidence necessary to establish entitlement to service 
connection.  With regard to requirements (2) and (3), the 
Board notes that the July 2003 and May 2004 letters also 
notified the veteran of him and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would obtain relevant records from any Federal agency, and 
that it would also make reasonable efforts to help him obtain 
other evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the July 2003 and May 2004 letters, the veteran 
was also informed that VA would assist him by providing a 
medical examination or obtaining a medical opinion in order 
to make a decision on his claims.  Finally, with respect to 
requirement (4), the Board notes that in the RO's May 2004 
letter, the veteran was explicitly asked to provide "any 
evidence in your possession that pertains to your claim".  
In addition, the RO issued supplemental statements of the 
case (SSOC) in July 2003 as well as May 2005 that contained 
the complete text of 38 C.F.R. § 3.159, from which the Court 
took the fourth element of notification.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the RO's formal VCAA notice letters to 
the veteran in July 2003 and May 2004.  However, at bottom, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done - 
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the July 2003 and May 2004 letters were 
sent to the veteran after the RO's January 1998 rating 
decision that is the basis of this appeal.  In this case, the 
VCAA was enacted after the original AOJ adjudication of the 
claim in 1998.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  As discussed above, the 
content of the notice provided to the veteran in the July 
2003 and May 2004 letters by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the veteran's claims were readjudicated in a SSOC 
issued in May 2005.  For these reasons, to decide the appeal 
would not be prejudicial error to the veteran in this case.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     


The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument and to respond to 
the July 2003 and May 2004 letters and the August 2003 SSOC 
and May 2005 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the August 2003 SSOC 
sent by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the July 2003 and May 2004 letters as well as 
the August 2003 SSOC and May 2005 SSOC.  The Board concludes 
that any defect in the notice requirements of the VCAA that 
may exist in this instance would not be prejudicial to the 
veteran.  

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports, VA outpatient treatment records, records 
from the SSA, and private treatment records.  The Board 
concludes that sufficient evidence to decide the claims has 
been obtained and that any defect in the development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to these claims.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  
  
In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).




ORDER

Entitlement to service connection for muscle contraction 
headaches is denied.

Entitlement to service connection for a disability manifested 
by joint pain is denied.  


REMAND

A rating decision was issued in June 2004 concerning ten 
issues, and the veteran was notified of this decision by a 
letter date June 14, 2004.  He responded in a letter received 
in late June 2004 indicating that he disagreed with the 
decision and wished to appeal.  The RO immediately replied to 
the veteran that he needed to specify the issues with which 
he disagreed; otherwise, the notice of disagreement (NOD) 
would be considered inadequate and no further action would be 
taken on it.

The veteran's reply, received by the RO in July 2004, 
indicated that the veteran disagreed with the decision "on 
all counts."  Thus, the veteran clearly indicated his 
disagreement with all ten issues in the June 2004 rating 
decision.  See 38 C.F.R. § 20.201 (2004).  The record before 
the Board, however, does not show that the RO has issued a 
statement of the case (SOC) concerning these ten issues.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.

Accordingly, the ten issues considered in the June 2004 
rating decision are remanded for the following action:

Issue a SOC concerning the ten issues 
that are the subjects of the June 2004 
rating decision.  The veteran is hereby 
notified that he must complete his appeal 
to the Board concerning these issues by 
filing a timely and adequate substantive 
appeal following the issuance of the SOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


